              Case 5:20-cv-05799-LHK Document 122 Filed 09/14/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16     NATIONAL URBAN LEAGUE, et al.,           Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S SEPTEMBER 14, 2020,
18
              v.                                ORDER, ECF No. 119
19
       WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 14, 2020, ORDER, ECF No. 119
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 122 Filed 09/14/20 Page 2 of 4




1            Pursuant to the Court’s Order dated September 14, 2020, ECF No. 119, Defendants state
2    that they would be willing to provide to the Court all of the documents that the Census Bureau and
3    the Department of Commerce provided to the Department of Commerce Office of Inspector
4    General (OIG) in response to the OIG inquiry identified in the Court’s Order, on the understanding
5    that:
6            1.     The Court would treat all such documents as privileged and conduct an in camera
7                   review. If the Court determines that a document is not privileged, Defendants shall
8                   have a reasonable opportunity to object to the Court’s determination;
9            2.     The Court would not base its resolution of the preliminary injunction on privileged
10                  documents; and
11           3.     The documents that the Court finds to be non-privileged, along with the non-
12                  privileged documents that Defendants have already produced, shall be deemed by
13                  the Court to constitute the entire record in this matter. Defendants will not be
14                  required to conduct further document searches, reviews, or productions, or respond
15                  to any discovery, to develop a record in this case.
16           Defendants believe these stipulations are consistent with the Court’s Order, ECF No. 119,
17   as well as the discussion the parties and the Court had during the September 14, 2020, case
18   management conference.
19           Defendants note that the volume of OIG documents will be larger than what can be
20   transmitted over e-mail. Defendants further respectfully inform the Court that while they complied
21   with the OIG request at issue, it took longer than the amount of time that the OIG had initially set
22   for document production.
23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 14, 2020, ORDER, ECF No. 119
     Case No. 5:20-cv-05799-LHK
                                                      1
              Case 5:20-cv-05799-LHK Document 122 Filed 09/14/20 Page 3 of 4




1    DATED: September 14, 2020                    Respectfully submitted,
2
                                                  JEFFREY BOSSERT CLARK
3
                                                  Acting Assistant Attorney General
4
                                                  ALEXANDER K. HAAS
5                                                 Branch Director
6
                                                  DIANE KELLEHER
7                                                 BRAD P. ROSENBERG
                                                  Assistant Branch Directors
8

9                                                 /s/ Alexander V. Sverdlov
                                                  ALEXANDER V. SVERDLOV
10                                                  (New York Bar No. 4918793)
                                                  M. ANDREW ZEE (SBN 272510)
11                                                Trial Attorneys
12                                                U.S. Department of Justice
                                                  Civil Division - Federal Programs Branch
13                                                1100 L Street, NW
                                                  Washington, D.C. 20005
14                                                Telephone: (202) 305-0550
15
                                                  Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 14, 2020, ORDER, ECF No. 119
     Case No. 5:20-cv-05799-LHK
                                              2
             Case 5:20-cv-05799-LHK Document 122 Filed 09/14/20 Page 4 of 4




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 14th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
